DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s Amendments and Arguments filed 11/20/2020 with respect to claims 1-16 have been noted and entered for consideration. 

With regard to the objections to Claims, Applicant’s arguments filed 11/20/2020 (see page 12 of Remarks) in view of the amendments filed 11/20/2020 and examiner’s amendments agreed by Applicant (see attached) have been fully considered and are persuasive. Thus, the objections to Claims have been withdrawn.

With regard to the 112(b) rejections to Claims, Applicant’s arguments filed 11/20/2020 (see pages 12-15 of Remarks) in view of the amendments filed 11/20/2020 and examiner’s amendments agreed by Applicant (see attached) have been fully considered and are persuasive. Thus, the 112(b) rejections to Claims have been withdrawn.

With regard to the 101 rejections to Claims, Applicant’s arguments filed 11/20/2020 (see pages 15-19 of Remarks) in view of the amendments filed 11/20/2020 and examiner’s amendments agreed by Applicant (see attached) have been fully considered and are persuasive. Thus, the 101 rejections to Claims have been withdrawn.



With regard to the 103 rejections, Applicant’s arguments filed 11/20/2020 (see pages 19-22 of Remarks) in view of the amendments filed 11/20/2020 and examiner’s amendments agreed by Applicant (see attached) have been fully considered and are persuasive. Thus, the 103 rejections of claims have been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via a telephone interview and an internet communication with Tri Dang (Reg. No. 671,853) on February 19, 2021 through February 22, 2021.
The application has been amended to the claims as attached.

Allowable Subject Matter
Claims 1, 3, 5-7, 9, 11, 13 and 15-16 (renumbered as claims 1-10) are allowed.
The following is an examiner’s statement of reasons of allowance.
Claims 1, 3, 5-7, 9, 11, 13 and 15-16 are allowable over prior arts of record since the prior art of record taken individually or in combination fails to reasonably suggest, or render obvious the following italic limitations:
In claim 1, “...wherein determining the cumulative probability Pacc.j that is greater than or equal to the target probability and obtaining the node delay value having the target probability comprise: when obtaining the cumulative probability Pacc.j that is equal to the target probability,
obtaining, by the delay measurement apparatus, as the delay threshold, the node delay value having the target probability; and when obtaining the cumulative probability Pacc.j that is greater than the target probability, obtaining, by the delay measurement apparatus, the jth delay segment counter when calculating the cumulative probability Pacc.j; determining boundary values Dj–1 and Dj of a delay interval corresponding to the jth delay segment counter; searching, between the boundary value Dj–1 and the boundary value Dj, for the node delay value having the target probability; and using, as the delay threshold, the node delay value having the target probability ...” and in combination with other limitations recited in claim 1.
Although newly found prior art (which was not cited in the previous office actions), Homma et al (US20070074138A1) further discloses, computing a cumulative probability distribution of delay by integrating a probability density distribution [FIG. 8; ¶0055]. However, neither the cited prior of record nor the newly found prior art, whether taken in combination or individually fails to teach, or suggest, the aforementioned italic limitations in combination with other limitations recited in claim 1.
Claims 7 and 11 recite similar features to the aforementioned italic limitations of claim 1 and are thus allowable over prior arts of record since the prior arts of record.
Claims 3, 5-6, 9, 13 and 15-16 are also allowable at least because they are directly or indirectly dependent upon their respective independent claims 1, 7 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm(M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        
/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469